Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response is acknowledged.  Claims 1, 3-4 and 6 are pending and examined on the merits.  The following application has been approved for Track I Status.  Since the last Office action, parent U.S. Application No. 17/104,734 (see statutory double patenting rejection below). The examiner is open to further interview to advance prosecution on the merits.
Note:  On page 3 of the response, applicant asserts there was an ‘objection’ over claims 2 and 6; however, no formal objection was made on the record.  On page 8 of the response applicant asserts there is an obviousness-type double patenting rejection over the now abandoned SN 17/104,734, requested to be held in abeyance, which was not so and the examiner presumes this passage was mistakenly carried over from the response in the related (now abandoned SN 17/104,734).  The double patenting rejection here was instead a statutory-type over SN 17/104,734, which has been rendered moot with the abandonment of the former.

The Claimed Invention
	The claimed invention is drawn to the use of the well-known product of teriparatide, a parathyroid hormone used in the treatment of osteoporosis.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application No. 20020107200, filed in 1997) in view of Quay et al. (U.S. Patent Application No. 20070173447) and further in view of Pazianas (WO 2018/189674).
Chang, entitled “Stabilized teriparatide solutions”, expressly teach teriparatide for treatment of osteoporosis, in any unit dose amount “that reflect(s) the prescribed treatment regimen”, including any amount within a range of 25 microgram/mL to 1000 microgram/mL, and via subcutaneous injection (see Title, abstract, para [0034]).
for the treatment of osteoporosis. Osteoporosis therapy entails administration of the reconstituted preparation by injection, desirably subcutaneous injection, in unit doses that reflect the prescribed treatment regimen but are, by way of example, for human PTH(1-34) (SEQ ID NO: 2), within the range from 25 microgram PTH/mL of injected solution to 1000 microgram/mL of injected solution per patient, with injection volumes being desirably from 0.02 to 1.3 mL. Accordingly, the purified PTH is desirably incorporated with the buffering agent and excipient to form an aqueous solution containing PTH in a concentration range from 25 microgram/mL to 1000 microgram/mL, preferably 100 microgram/mL to 500 microgram/mL which is then sterile-filtered and filled into a vial or cartridge for use.

Chang does not expressly teach the instantly claimed unit dose amount of 28.2 microgram or at a frequency of twice a week.  However, Quay teach that the administration of teriparatide via its commercially available product is in a unit dose of 20 microgram, and tests have shown such to be effective in doses of 5 to 100 micrograms per day and safe at 40 micrograms for up to two years.  Therefore, Quay teach a commercial product even at a lower unit dose than that for primary reference Chang (25 micrograms) was found therapeutically effective, and further Quay also teach that no adverse effects of 40 micrograms per day were shown long-term. 

    PNG
    media_image1.png
    358
    372
    media_image1.png
    Greyscale

Unit Dose  (e.g. Claim 1)
Thus, it would have been prima facie obvious to administer teriparatide at a unit dose amount anywhere inside the range and near that of Chang of 25-1000 micrograms, including slightly higher than the commercially available amount of 20 micrograms, e.g. 28.2 micrograms as claimed here, as the lower amount was shown effective as taught by Quay yet a higher amount of 40 micrograms over two years was equally tolerated.  Therefore, anything in between those amounts, e.g. 28.2 micrograms would have a reasonable expectation of being effective and merely a matter of routine optimization based on a narrow known, effective and safe range already having been employed (20-40 micrograms), absent some teaching away or evidence to the contrary (e.g. 28.2 versus 20 and 40 micrograms, showing some unexpected result that could not have been expected by the skilled artisan).
Interval (e.g. Claims 2-3)
As for the interval of twice a week, neither Chang nor Quay was found to expressly teach such.  However, Pazianas teach the prophylactic administration of teriparatide twice a week for bone loss disorders that can lead to osteoporosis (see Pazianas claim 14, as read in light of the prima facie obvious to prophylactically administer teriparatide twice a week for osteoporosis based on Chang, in view of Quay and further in view of Pazianas.
Response to Arguments
	Applicant’s response is acknowledged but is not yet found persuasive.  The claims are drawn to administration of teriparatide for the known purpose of treating osteoporosis, where the method requires the following three (3) elements: 
1) in a unit dose of 28.2 ug; 
2) twice weekly; and 
3) at an interval/frequency of two or three day gap between administrations.  
Addressing each of the three (3) elements respectively:
1) As for the unit dose of 28.2 ug, applicant has not argued any criticality as for this amount, which is equally reflected in the only passages discussing such (see PGPUB para’s 48, 50, 90, 183, and 206).  Thus, absent further evidence to the contrary of this unit dose versus other unit doses and a finding of something unexpected, this element remains prima facie obvious as merely routine optimization of amounts based on Chang in view of Quay. (See also MPEP 2144.05 II. A.:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

3) As for the interval/frequency of the above, with a two or three day gap between administrations, applicant’s primary focus within the response, such has been fully weighed but in not yet found persuasive, also in view of secondary reference Pazianas teaching in claim 14 (twice weekly administration) as read in light of the specification.  Pazianas (page 14-15), as applicant admits (response page 5), expressly teach intermittent administration thereof that may be routinely optimized at every 3 days (e.g. 2-day interval/frequency) or every 4 days (e.g. 3-day gap).  Thus, Pazianas teach the routine optimization of twice weekly administration of teriparatide (claim 14) with a 2 to 3-day interval/frequency (pages 14-15).  Applicant’s reliance on Fig. 25 is found, without something further, to confirm that the greater the % compliance (e.g. 70 v. 75 v. 80 v. 85 v. 90) with a treatment regimen (here teriparatide for treating osteoporosis), the better the outcomes/results as to that intended (here bone mineral density).  These results are not seen as unexpected.  Lastly, on page 7, middle of paragraph, applicant asserts that para 249 shows two cases where 1- and 4-day intervals did not yield as good of results as 2- or 3-day results; however, para 249 was reviewed and no such discussion was found.  Applicant may wish to further develop this argument with reference to any direct comparison data between the aforementioned to support this argument, which will be fully weighed by the examiner.
Thus, for the reasons of record, the prima facie case of obviousness is maintained, as secondary considerations of unexpected results (or long felt need, as asserted, bottom page 7) have not yet been clearly identified based on the arguments and data presented.  The examiner is open to further interview to advance prosecution on the merits.

Prior Art Made of Record But Not Needed to Be Relied Upon, Previously Noted
U.S. Patent No. 5407911
U.S. Patent No. 5662604
Blick, S.K.A., Dhillon, S. & Keam, S.J. Teriparatide - A Review of Its Use in Osteoporosis. Drugs 68, 2709–2737 (2008). https://doi.org/10.2165/0003495-200868180-00012 
U.S. Patent Application No. 20200289622 (pending U.S. Patent Application No. 16/649,325), drawn to same product/unit dose employed here, but does not expressly claim the method of use here.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654